

Exhibit 10.43
BANK OF AMERICA, N.A.
BOFA SECURITIES, INC.
One Bryant Park
New York, New York 10036


JPMORGAN CHASE BANK, N.A.
383 Madison Avenue
New York, NY 10179
WELLS FARGO SECURITIES, LLC
WELLS FARGO BANK, NATIONAL ASSOCIATION
550 S. Tryon Street
Charlotte, North Carolina 28202
SANTANDER BANK, N.A.
45 East 53rd Street,
New York, New York 10022
SUNTRUST ROBINSON HUMPHREY, INC.
TRUIST BANK  
303 Peachtree Street
Atlanta, GA 30308
U.S. BANK NATIONAL ASSOCIATION
461 Fifth Avenue, 7th Floor New York, New York 10017



CONFIDENTIAL
December 30, 2019
Asbury Automotive Group, Inc.
2905 Premiere Parkway, NW, Suite 300
Duluth, Georgia 30097
Attention: David W. Hult, President and Chief Executive Officer
Project Star
Amended and Restated Commitment Letter
Ladies and Gentlemen:
You have advised Bank of America, N.A. (“Bank of America”), BofA Securities,
Inc. (“BOFA”), JPMorgan Chase Bank, N.A. (“JPMorgan”), Wells Fargo Securities,
LLC (“Wells Fargo Securities”), Wells Fargo Bank, National Association (“Wells
Fargo Bank”), Santander Bank, N.A. (“Santander”), SunTrust Robinson Humphrey,
Inc. (“STRH”) and Truist Bank (together with STRH, “Truist”) and U.S. Bank
National Association (“USBNA” and, together with Bank of America, BOFA,
JPMorgan, Wells Fargo Securities, Wells Fargo Bank, Santander and Truist, “we”,
“us” or the “Commitment Parties”) that Asbury Automotive Group, Inc. (“you” or
the “Company”) intends to enter into transactions pursuant to which it will
acquire (the “Acquisition”), directly or indirectly, all or substantially all of
the assets of a business previously identified to us by you as “Star” (the
“Target”). You have further advised us that, in connection with the foregoing,
you intend to consummate the other Transactions described in the Transaction
Description attached hereto as Exhibit A (the “Transaction Description”).
Capitalized terms used but not defined herein shall have the meanings assigned
to them in the Transaction Description or the Summary of Principal Terms and
Conditions attached hereto as Exhibit B (the “Term Sheet”; this commitment
letter, the Transaction Description, the Term Sheet and the Summary of
Additional Conditions attached hereto as Exhibit C, collectively, this
“Commitment Letter”).
Reference is made to the Amended and Restated Fee Letter dated the date hereof
between you and us (the “Fee Letter”).




 

--------------------------------------------------------------------------------




The parties hereto acknowledge and agree that this Amended and Restated
Commitment Letter supersedes and replaces in all respects the Commitment Letter
dated December 11, 2019, among Bank of America, BOFA and you (the “Existing
Commitment Letter).
1.    Commitments.
In connection with the Transactions, each of the Commitment Parties listed on
Annex I hereto (each, an “Initial Lender” and collectively, the “Initial
Lenders”), severally and not jointly, is pleased to advise you of its commitment
to provide the aggregate principal amount of the Bridge Facility indicated
opposite their respective names in Annex I hereto, subject only to the
satisfaction or waiver of the conditions set forth in the section entitled
“Conditions to All Borrowings” in Exhibit B hereto and the conditions set forth
in the Summary of Additional Conditions attached hereto as Exhibit C.
2.    Titles and Roles.
It is agreed that (i) each of BOFA, JPMorgan, Wells Fargo Securities, Santander,
STRH and USBNA will act as a joint lead arrangers and joint lead bookrunners for
the Bridge Facility (collectively with any other lead arranger or bookrunner
appointed in accordance with the terms hereof, the “Lead Arrangers”) and (ii)
Bank of America will act as administrative agent (in such capacity, the
“Administrative Agent”) for the Bridge Facility. It is further agreed that in
any Information Materials (as defined below) and all other offering or marketing
materials in respect of the Bridge Facility, BOFA shall have “left side”
designation and shall appear on the top left and shall hold the leading role and
responsibility customarily associated with such “top left” placement, JPMorgan
shall appear immediately to BOFA’s right, Wells Fargo Securities shall appear
immediately to JPMorgan’s right and Santander, STRH and USBNA shall appear
immediately to the right of Wells Fargo Securities in alphabetical order. You
agree that JPMorgan may perform its responsibilities hereunder through its
affiliate, J.P. Morgan Securities LLC. You also agree that no other agents,
co-agents, arrangers or bookrunners will be appointed and no other titles will
be awarded in connection with the Bridge Facility unless you and we shall so
agree.
3.    Syndication.
The Lead Arrangers reserve the right, prior to or after the Closing Date (as
defined below), to syndicate all or a portion of the Initial Lenders’ respective
commitments hereunder to a group of banks, financial institutions and other
institutional lenders and investors (together with the Initial Lenders, the
“Lenders”) identified by the Lead Arrangers in consultation with you and
reasonably acceptable to the Lead Arrangers and you (your consent not to be
unreasonably withheld or delayed); provided that (a) we agree not to syndicate
or participate out our commitments to Disqualified Lenders (as defined below),
and (b) notwithstanding the Lead Arrangers’ right to syndicate the Bridge
Facility and receive commitments with respect thereto, (i) no Initial Lender
shall be relieved, released or novated from its obligations hereunder
(including, subject to the satisfaction of the conditions set forth herein, its
obligation to fund the Bridge Facility on the date of the consummation of the
Acquisition with the proceeds of the initial funding under the Bridge Facility
(the date of such funding, the “Closing Date”)) in connection with any
syndication, assignment or participation of the Bridge Facility, including its
commitments in respect thereof, until after the Closing Date


 
2
 

--------------------------------------------------------------------------------




has occurred, (ii) no assignment or novation by any Initial Lender shall become
effective as between you and such Initial Lender with respect to all or any
portion of any Initial Lender’s commitments in respect of the Bridge Facility
until the initial funding of the Bridge Facility and (iii) unless you otherwise
agree in writing, each Initial Lender shall retain exclusive control over all
rights and obligations with respect to its commitments in respect of the Bridge
Facility, including all rights with respect to consents, modifications,
supplements, waivers and amendments, until after the Closing Date has occurred.
For purposes of this Commitment Letter, the term “Disqualified Lender” shall
mean (x) any entity separately identified in writing (i) prior to the date
hereof on the “Disqualified Lender” list provided by you to us or (ii) after the
date hereof in a supplement to the “Disqualified Lender” list provided the
addition of such entity to such list is reasonably acceptable to the Lead
Arrangers, (y) any entity reasonably determined by you to be a competitor of
yours, the Target or any of their respective subsidiaries (each, a
“Competitor”), in each case that is identified by name in writing on the
“Disqualified Lender” list or in a supplement to the “Disqualified Lender” list
provided to the Lead Arrangers from time to time after the date hereof and (z)
in the case of the foregoing clauses (x) and (y), any affiliate of such entity,
which affiliate is either (i) clearly identifiable as such based solely on the
similarity of its name and is not a bona fide debt investment fund or (ii)
identified as an affiliate in writing after the date hereof in a written
supplement to the “Disqualified Lender” list and is not a bona fide debt
investment fund; provided that any supplement to the “Disqualified Lender” list
shall become effective three (3) business days after delivery to the Lead
Arrangers, but which supplement shall not apply retroactively to disqualify any
entities that have previously acquired a commitment or a participation in the
Bridge Facility in accordance with the terms of this Commitment Letter or the
Bridge Facility Documentation; provided, further, that no supplements shall be
made to the “Disqualified Lender” list from and including the date of the launch
of primary syndication of the Bridge Facility through and including the
Syndication Date.
Without limiting your obligations to assist with syndication efforts as set
forth herein, it is understood that the Initial Lenders’ commitments hereunder
are not conditioned upon the syndication of, or receipt of commitments in
respect of, the Bridge Facility and in no event shall the commencement or
successful completion of syndication of the Bridge Facility constitute a
condition to the availability of the Bridge Facility on the Closing Date. The
Lead Arrangers may commence syndication efforts promptly upon the execution of
this Commitment Letter and as part of their syndication efforts, it is their
intent to have Lenders commit to the Bridge Facility prior to the Closing Date
(subject to the limitations set forth in the preceding paragraph). Until the
earlier of Successful Syndication (as defined in the Fee Letter) and the 60th
day after the Closing Date (such earlier date, the “Syndication Date”), you
agree to actively assist the Lead Arrangers in seeking to complete a timely
syndication that is reasonably satisfactory to us and you. Such assistance shall
include, without limitation, (a) your using commercially reasonable efforts to
ensure that any syndication efforts benefit from your existing lending and
investment banking relationships, (b) direct contact between your senior
management, on the one hand, and the proposed Lenders, on the other hand (and,
to the extent practical and appropriate and not in contravention of the
Acquisition Agreement, your using commercially reasonable efforts to ensure such
contact between senior management of the Target, on the one hand, and the
proposed Lenders, on the other hand), in all such cases at times and locations
mutually agreed upon, (c) your assistance (including the use of commercially
reasonable efforts to cause the Target to assist to the extent practical and
appropriate and not in contravention of the Acquisition Agreement) in the
preparation of the Information


 
3
 

--------------------------------------------------------------------------------




Materials (as defined below), (d) using your commercially reasonable efforts to
procure, at your expense, prior to the commencement of general syndication of
the Bridge Facility, public ratings (but not specific ratings) for the Bridge
Facility and the Notes from each of Standard & Poor’s Ratings Services (“S&P”)
and Moody’s Investors Service, Inc. (“Moody’s”), and an updated public corporate
credit rating and a public corporate family rating (but, in each case, not a
specific rating) in respect of the Borrower after giving effect to the
Transactions from each of S&P and Moody’s, respectively, (e) the hosting, with
the Lead Arrangers, of one in-person meeting of prospective Lenders at a time
and location to be mutually agreed upon (and, to the extent reasonably
necessary, additional telephonic meetings with prospective lenders at times to
be mutually agreed upon), (f) your using commercially reasonable efforts to
provide prior to the commencement of general syndication of the Bridge Facility
(i) customary pro forma financial statements of the Borrower after giving effect
to the Transactions (but excluding the impacts of any purchase accounting
adjustments) and (ii) customary forecasts of consolidated financial statements
of the Company for each quarter for the first twelve months following the
Closing Date (collectively, the “Projections”) and (g) at any time prior to the
Syndication Date (but, for the avoidance of doubt, with respect to issuances of
debt securities, only for so long as any commitments relating to the Bridge
Facility are outstanding), there being no competing issues, offerings,
placements or arrangements of debt securities or commercial bank or other credit
facilities by or on behalf of you or any of your subsidiaries, and using
commercially reasonably efforts to ensure that there are no competing issues,
offerings, placements or arrangements of debt securities or commercial bank or
other credit facilities by or on behalf of the Target or any of its
subsidiaries, being offered, placed or arranged (other than the Notes or other
Securities, any indebtedness of you, the Target or any of your or its respective
subsidiaries permitted to be incurred or issued pursuant to the Acquisition
Agreement and otherwise in the ordinary course of business consistent with past
practice and any bank revolving facilities) without the consent of the Lead
Arrangers (not to be unreasonably withheld, conditioned or delayed), if such
issuance, offering, placement or arrangement would materially impair the primary
syndication of the Bridge Facility (it being understood and agreed that the
Target’s, your and your and its respective subsidiaries’ (i) deferred purchase
price obligations, (ii) ordinary course working capital facilities, (iii)
ordinary course capital leases, (iv) purchase money and equipment financings,
(v) ordinary course floorplan financings and (vi) any other financing or
refinancing transaction previously disclosed to the Lead Arrangers prior to the
date of this Commitment Letter shall be permitted). For the avoidance of doubt,
(x) you will not be required to provide any information to the extent the
provision thereof would violate or waive any attorney-client or other privilege,
constitute attorney work product or violate or contravene any law, rule or
regulations, or any obligation of confidentiality (not created in contemplation
hereof) binding on you, the Target or your or its respective subsidiaries or
affiliates (provided that you agree to (i) use commercially reasonable efforts
to obtain waivers of any such obligation of confidentiality and to otherwise
provide such information that does not violate such obligations and (ii) notify
us if any information is not being provided pursuant to this exception) and (y)
the only financial statements that shall be required to be provided to the Lead
Arrangers or the Initial Lenders in connection with the syndication of the
Bridge Facility or otherwise shall be those required to be delivered pursuant to
paragraphs 7 and 8 of Exhibit C hereto. Notwithstanding anything to the contrary
contained in this Commitment Letter or the Fee Letter or any other letter
agreement or undertaking concerning the financing of the Transactions to the
contrary, your obligations to assist in syndication efforts as provided herein
(including the obtaining of the ratings referenced above) shall not constitute a


 
4
 

--------------------------------------------------------------------------------




condition to the commitments hereunder or the funding of the Bridge Facility on
the Closing Date, and neither the commencement nor the completion of such
syndication is a condition to the commitments hereunder or the funding of the
Bridge Facility on the Closing Date.
The Lead Arrangers, in their capacities as such, will manage, in consultation
with you, all aspects of any syndication of the Bridge Facility, including
decisions as to the selection of institutions reasonably acceptable to you (your
consent not to be unreasonably withheld or delayed) to be approached and when
they will be approached, when their commitments will be accepted, which
institutions will participate (subject to your consent rights set forth in the
second preceding paragraph and excluding Disqualified Lenders), the allocation
of the commitments among the Lenders and the amount and distribution of fees
among the Lenders.
You hereby acknowledge that (a) the Lead Arrangers will make available
Information (as defined below), Projections and other offering and marketing
material and presentations, including confidential information memoranda to be
used in connection with the syndication of the Bridge Facility (the “Information
Memorandum”) (such Information, Projections, other offering and marketing
material and the Information Memorandum, collectively, with the Term Sheet, the
“Information Materials”) on a confidential basis to the proposed syndicate of
Lenders by posting the Information Materials on Intralinks or SyndTrak Online or
by similar electronic means and (b) certain of the Lenders may be “public side”
Lenders (i.e., Lenders that do not wish to receive material non-public
information (“MNPI”) with respect to you, your affiliates, the Target or your or
their respective securities and who may be engaged in investment and other
market related activities with respect to you, the Target or your or its
respective securities) (each, a “Public Sider” and each Lender that is not a
Public Sider, a “Private Sider”). You will be solely responsible for the
contents of the Information Materials and each of the Commitment Parties shall
be entitled to use and rely upon the information contained therein without
responsibility for independent verification thereof.
At the reasonable request of the Lead Arrangers, you agree to assist us in
preparing an additional version of the Information Materials to be used in
connection with the syndication of the Bridge Facility that consists exclusively
of information that is publicly available and/or does not include MNPI with
respect to you, the Target or any of your or its respective subsidiaries for the
purpose of United States federal and state securities laws to be used by Public
Siders. It is understood that in connection with your assistance described
above, authorization letters from you will be included in any Information
Materials that authorize the distribution thereof to prospective Lenders,
represent that the additional version of the Information Materials does not
include any MNPI and exculpate you, the Target, your and their respective
affiliates with respect to any liability related to the misuse of the
Information Materials or related offering and marketing materials by the
recipients thereof and us and our respective affiliates with respect to any
liability related to the use of the contents of the Information Materials or
related offering and marketing materials by the recipients thereof. Before
distribution of any Information Materials, you agree to use commercially
reasonable efforts to identify that portion of the Information Materials that
may be distributed to the Public Siders as “Public Information” as “PUBLIC”. By
marking Information Materials as “PUBLIC”, you shall be deemed to have
authorized the Commitment Parties and the proposed Lenders to treat such
Information Materials as not containing any MNPI (it being understood that you
shall not be under any obligation to mark the Information Materials “PUBLIC”).


 
5
 

--------------------------------------------------------------------------------




You acknowledge and agree that the following documents, without limitation, may
be distributed to both Private Siders and Public Siders, unless you advise the
Lead Arrangers in writing (including by email) within a reasonable time prior to
their intended distribution (after you have been given a reasonable opportunity
to review such documents) that such materials should only be distributed to
Private Siders: (a) administrative materials prepared by the Lead Arrangers for
prospective Lenders (such as a lender meeting invitation, bank allocation, if
any, and funding and closing memoranda), (b) term sheets and notification of
changes in the Bridge Facility’s terms and conditions and (c) drafts and final
versions of the Bridge Facility Documentation. If you advise us in writing
(including by email), within a reasonable period of time prior to dissemination,
that any of the foregoing should be distributed only to Private Siders, then
Public Siders will not receive such materials without your consent.
4.    Information.
You hereby represent and warrant that (with respect to Information and
Projections relating to the Target and its subsidiaries, to your knowledge) (a)
all written information and written data, other than the Projections, estimates,
forecasts, budgets and other forward looking information and other than
information of a general economic or industry specific nature (the
“Information”), that has been or will be made available to any Commitment Party
by you or, at your direction, by any of your representatives on your behalf in
connection with the transactions contemplated hereby, when taken as a whole, is
or will be, when furnished, correct in all material respects and does not or
will not, when furnished, contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements
contained therein not materially misleading in light of the circumstances under
which such statements are made (after giving effect to all supplements and
updates thereto) and (b) the Projections estimates, forecasts, budgets and other
forward looking information contained in the Information Memorandum will be
prepared in good faith based upon assumptions that are believed by you to be
reasonable at the time such Projections are so furnished; it being understood
that the Projections are as to future events and are not to be viewed as facts,
the Projections are subject to significant uncertainties and contingencies, many
of which are beyond your control, that no assurance can be given that any
particular Projections will be realized and that actual results during the
period or periods covered by any such Projections may differ significantly from
the projected results and such differences may be material. You agree that, if
at any time prior to the later of the Syndication Date and the Closing Date, you
become aware that any of the representations and warranties in the preceding
sentence would be incorrect in any material respect if the Information and the
Projections contained in the Information Memorandum were being furnished, and
such representations were being made, at such time, then you will (or, prior to
the Closing Date, with respect to the Information and such Projections relating
to the Target and its subsidiaries, will use commercially reasonable efforts to)
promptly supplement the Information and such Projections such that (with respect
to Information and Projections relating to the Target and its subsidiaries, to
your knowledge) such representations and warranties are correct in all material
respects under those circumstances. The accuracy of the foregoing representation
and covenant, whether or not cured, shall not be a condition to the obligations
of the Initial Lenders hereunder or the funding of the Bridge Facility on the
Closing Date. In arranging and syndicating the Bridge Facility, each of the
Commitment Parties will be entitled to use and rely on the Information and the


 
6
 

--------------------------------------------------------------------------------




Projections contained in the Information Memorandum without responsibility for
independent verification thereof.
5.    Fees.
As consideration for the commitments of the Initial Lenders hereunder and for
the agreement of the Lead Arrangers to perform the services described herein,
you agree to pay (or cause to be paid) the fees set forth in the Term Sheet and
in the Fee Letter, if and to the extent due and payable. Once paid, such fees
shall not be refundable except as otherwise agreed in writing.
6.    Conditions.
The commitments of the Initial Lenders hereunder to fund the Bridge Facility on
the Closing Date and the agreements of the Lead Arrangers to perform the
services described herein are subject solely to satisfaction or waiver of the
conditions set forth in the Summary of Additional Conditions attached hereto as
Exhibit C, and upon satisfaction (or waiver by all Commitment Parties) of such
conditions, the initial funding of the Bridge Facility shall occur; it being
understood and agreed that there are no other conditions (implied or otherwise)
to the commitments hereunder, and there will be no other conditions (implied or
otherwise) under the Bridge Facility Documentation to the funding of the Bridge
Facility on the Closing Date, including compliance with the terms of this
Commitment Letter, the Fee Letter or the Bridge Facility Documentation.
Notwithstanding anything in this Commitment Letter (including each of the
exhibits attached hereto), the Fee Letter, the Bridge Facility Documentation or
any other letter agreement or other undertaking concerning the financing of the
Transactions to the contrary, (i) the only representations relating to you, the
Target, your and its respective subsidiaries and your and their respective
businesses the making and accuracy of which shall be a condition to the
availability and funding of the Bridge Facility on the Closing Date shall be (A)
such of the representations made by the Target in the Acquisition Agreement as
are material to the interests of the Lenders, but only to the extent that you or
any of your affiliates have the right to terminate your obligations under the
Acquisition Agreement or to decline to consummate the Acquisition as a result of
a breach of such representations in the Acquisition Agreement without liability
to you (to such extent, the “Specified Acquisition Agreement Representations”)
and (B) the Specified Representations (as defined below) and (ii) the terms of
the Bridge Facility Documentation shall be in a form such that they do not
impair the availability or funding of the Bridge Facility on the Closing Date if
the conditions set forth in the Summary of Additional Conditions attached hereto
as Exhibit C are satisfied. For purposes hereof, “Specified Representations”
means the representations and warranties relating to corporate status,
organizational power and authority to enter into the Bridge Facility
Documentation, due authorization, execution, delivery and enforceability of the
Bridge Facility Documentation (in each case, as they relate to entering into and
performance of the Bridge Facility Documentation), no conflicts with applicable
laws, charter documents or material agreements (other than consents that have
been obtained) (in each case, as they relate to entering into and performance of
the Bridge Facility Documentation), solvency (in scope consistent with the
solvency certificate to be delivered pursuant to Exhibit C), absence of
litigation with respect to the Bridge Facility or the Notes, Federal Reserve
margin regulations, the U.S.A. Patriot Act, Office of Foreign Assets Control,
Foreign Corrupt Practices Act, the Investment Company Act and the status of the
Bridge Facility as senior


 
7
 

--------------------------------------------------------------------------------




debt, and, to the extent clause (b) of the “Market Flex” provisions in the Fee
Letter is exercised, the creation, validity, priority and perfection of the
security interests granted in the intended collateral (it being understood that
to the extent any security interest in the intended collateral is not provided
on the Closing Date after your use of commercially reasonable efforts to do so,
the provision of such perfected security interest(s) shall not constitute a
condition precedent to the availability of the Bridge Facility on the Closing
Date but shall be required to be delivered no later than ninety (90) days after
the date on which clause (b) of the “Market Flex” provisions in the Fee Letter
is exercised pursuant to arrangements to be mutually agreed). This paragraph,
and the provisions herein, shall be referred to as the “Certain Funds
Provisions”.
For the avoidance of doubt, compliance by you and/or your affiliates with the
terms and conditions of this Commitment Letter, the Fee Letter and the Bridge
Facility Documentation (other than the conditions set forth in the Summary of
Additional Conditions attached hereto as Exhibit C) is not a condition to the
Initial Lenders’ commitments to fund the Bridge Facility hereunder on the terms
set forth herein.
7.    Indemnity and Expense Reimbursement.
To induce the Commitment Parties to enter into this Commitment Letter and the
Fee Letter and to proceed with the documentation of the Bridge Facility, you
agree (a) to indemnify and hold harmless each Commitment Party, their respective
affiliates and the respective officers, directors, employees, agents, advisors
and other representatives of each of the foregoing (each, an “Indemnified
Person”), from and against any and all losses, claims, damages and liabilities
of any kind or nature and reasonable and documented or invoiced out-of-pocket
fees and expenses, joint or several, to which any such Indemnified Person may
become subject to the extent arising out of, resulting from or in connection
with, this Commitment Letter (including the Term Sheet), the Fee Letter, the
Transactions or any related transaction contemplated hereby, the Bridge Facility
or any use of the proceeds thereof or any claim, litigation, investigation or
proceeding (including any inquiry or investigation) relating to any of the
foregoing (any of the foregoing, a “Proceeding”), regardless of whether any such
Indemnified Person is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNIFIED PERSON, whether or not such Proceedings are
brought by you, your equity holders, affiliates, creditors or any other third
person, and to reimburse each such Indemnified Person upon demand for any
reasonable and documented or invoiced out-of-pocket legal expenses of one firm
of counsel for all such Indemnified Persons, taken as a whole and, if necessary,
of a single local counsel in each appropriate jurisdiction (which may include a
single special counsel acting in multiple jurisdictions) for all such
Indemnified Persons, taken as a whole, and, solely in the case of a conflict of
interest, one additional counsel in each applicable material jurisdiction to
each group of similarly affected Indemnified Persons or other reasonable and
documented or invoiced out-of-pocket fees and expenses incurred in connection
with investigating or defending any of the foregoing; provided that the
foregoing indemnity will not, as to any Indemnified Person, apply to losses,
claims, damages, liabilities or related expenses to the extent that they have
resulted from (i) the willful misconduct, bad faith or gross negligence of such
Indemnified Person or any of such Indemnified Person’s Related Indemnified
Parties (as determined by a court of competent jurisdiction in a final and
non-appealable


 
8
 

--------------------------------------------------------------------------------




decision), (ii) a material breach of the obligations of such Indemnified Person
or any of such Indemnified Person’s controlled affiliates under this Commitment
Letter, the Term Sheet, the Fee Letter or the Bridge Facility Documentation (as
determined by a court of competent jurisdiction in a final and non-appealable
decision), or (iii) disputes between and among Indemnified Persons to the extent
such disputes do not arise from any act or omission of you or any of your
affiliates (other than claims against an Indemnified Person acting in its
capacity as an agent or arranger or similar role under the Bridge Facility);
provided further that such Indemnified Person shall promptly repay you all
expense reimbursements previously made pursuant to this paragraph to the extent
that such Indemnified Person is finally determined not to be entitled to
indemnification hereunder as contemplated by the preceding proviso and (b)
whether or not the Closing Date occurs, to reimburse each Commitment Party from
time to time, upon presentation of a summary statement, for all reasonable and
documented or invoiced out-of-pocket expenses, syndication expenses, travel
expenses and reasonable fees, disbursements and other charges of such counsel to
the Commitment Parties identified in the Term Sheet and of a single local
counsel to the Commitment Parties in each appropriate jurisdiction and of such
other counsel retained with your prior written consent (such consent not to be
unreasonably withheld or delayed), in each case incurred in connection with the
Bridge Facility and the preparation, negotiation and enforcement of this
Commitment Letter, the Fee Letter, the Bridge Facility Documentation and any
security arrangements in connection therewith (collectively, the “Expenses”). As
used herein, “Related Indemnified Party” means, with respect to any Indemnified
Person, (1) any controlling person or controlled affiliate of such Indemnified
Person, (2) the respective directors, officers or employees of such Indemnified
Person or any of its controlling persons or controlled affiliates and (3) the
respective agents of such Indemnified Person or any of its controlling persons
or controlled affiliates, in the case of this clause (3), acting on behalf of,
or at the express instructions of, such Indemnified Person, controlling person
or such controlled affiliate; provided that each reference to a controlling
person, controlled affiliate, director, officer or employee in this sentence
pertains to a controlling person, controlled affiliate, director, officer or
employee involved in the negotiation or syndication of this Commitment Letter
and the Bridge Facility. The foregoing provisions in this paragraph shall be
superseded in each case, to the extent covered thereby, by the applicable
provisions contained in the Bridge Facility Documentation upon execution thereof
and thereafter shall have no further force and effect.
Notwithstanding any other provision of this Commitment Letter, (i) no
Indemnified Person shall be liable for any damages arising from the use by
others of information or other materials obtained through internet, electronic,
telecommunications or other information transmission systems, except to the
extent that such damages have resulted from the willful misconduct or gross
negligence of such Indemnified Person or any of such Indemnified Person’s
controlled affiliates or any Related Indemnified Party as determined by a final,
non-appealable judgment of a court of competent jurisdiction and (ii) without in
any way limiting the indemnification obligations set forth above, none of us,
you, the Target or any Indemnified Person shall be liable for any indirect,
special, punitive or consequential damages (including, without limitation, any
loss of profits, business or anticipated savings) in connection with this
Commitment Letter, the Fee Letter, the Transactions (including the Bridge
Facility and the use of proceeds thereunder), or with respect to any activities
related to the Bridge Facility, including the preparation of this Commitment
Letter, the Fee Letter and the Bridge Facility Documentation.


 
9
 

--------------------------------------------------------------------------------




You shall not be liable for any settlement of any Proceeding effected without
your written consent (which consent shall not be unreasonably withheld or
delayed), but if settled with your written consent or if there is a final and
non-appealable judgment by a court of competent jurisdiction in any such
Proceeding, you agree to indemnify and hold harmless each Indemnified Person
from and against any and all losses, claims, damages, liabilities and expenses
by reason of such settlement or judgment in accordance with the other provisions
of this Section 7.
You shall not, without the prior written consent of any Indemnified Person
(which consent shall not be unreasonably withheld or delayed), effect any
settlement of any pending or threatened proceedings in respect of which
indemnity could have been sought hereunder by such Indemnified Person unless
such settlement (i) includes an unconditional release of such Indemnified Person
in form and substance reasonably satisfactory to such Indemnified Person from
all liability or claims that are the subject matter of such proceedings and (ii)
does not include any statement as to or any admission of fault, culpability,
wrongdoing or a failure to act by or on behalf of any Indemnified Person.
8.    Sharing of Information, Absence of Fiduciary Relationships, Affiliate
Activities.
You acknowledge that the Commitment Parties and their affiliates may be
providing debt financing, equity capital or other services (including, without
limitation, financial advisory services) to other persons in respect of which
you, the Target and your and its respective affiliates may have conflicting
interests regarding the transactions described herein and otherwise. None of the
Commitment Parties or their affiliates will use confidential information
obtained from you by virtue of the transactions contemplated by this Commitment
Letter or their other relationships with you in connection with the performance
by them or their affiliates of services for other persons, and none of the
Commitment Parties or their affiliates will furnish any such information to such
other persons, except to the extent permitted below. You also acknowledge that
none of the Commitment Parties or their affiliates has any obligation to use in
connection with the transactions contemplated by this Commitment Letter, or to
furnish to you, confidential information obtained by them from other persons.
As you know, certain of the Commitment Parties may be full service securities
firms engaged, either directly or through their affiliates, in various
activities, including securities trading, commodities trading, investment
management, financing and brokerage activities and financial planning and
benefits counseling for both companies and individuals. In the ordinary course
of these activities, certain of the Commitment Parties and their respective
affiliates may actively engage in commodities trading or trade the debt and
equity securities (or related derivative securities) and financial instruments
(including bank loans and other obligations) of you, the Target and other
companies which may be the subject of the arrangements contemplated by this
Commitment Letter for their own account and for the accounts of their customers
and may at any time hold long and short positions in such securities and
financial instruments. Certain of the Commitment Parties or their affiliates may
also co-invest with, make direct investments in, and invest or co-invest client
monies in or with funds or other investment vehicles managed by other parties,
and such funds or other investment vehicles may trade or make investments in
securities and financial instruments of


 
10
 

--------------------------------------------------------------------------------




you, the Target or other companies which may be the subject of the arrangements
contemplated by this Commitment Letter or engage in commodities trading with any
thereof.
The Commitment Parties and their respective affiliates may have economic
interests that conflict with those of you or the Target. You agree that the
Commitment Parties will act under this Commitment Letter as independent
contractors and that nothing in this Commitment Letter or the Fee Letter will be
deemed to create an advisory, fiduciary or agency relationship or fiduciary or
other implied duty between the Commitment Parties and you, the Target, your and
its respective equity holders or your and their respective affiliates. You
acknowledge and agree that (i) the transactions contemplated by this Commitment
Letter and the Fee Letter are arm’s-length commercial transactions between the
Commitment Parties and, if applicable, their affiliates, on the one hand, and
you, on the other, (ii) in connection therewith and with the process leading to
such transaction each Commitment Party and its applicable affiliates (as the
case may be) is acting solely as a principal and not as agent or fiduciary of
you, the Target, your and its respective management, equity holders, creditors,
affiliates or any other person, (iii) the Commitment Parties and their
applicable affiliates (as the case may be) have not assumed an advisory or
fiduciary responsibility or any other obligation in favor of you or your
affiliates with respect to the transactions contemplated hereby or the process
leading thereto (irrespective of whether the Commitment Parties or any of their
respective affiliates have advised or are currently advising you or the Target
on other matters) except the obligations expressly set forth in this Commitment
Letter and the Fee Letter and (iv) you have consulted your own legal and
financial advisors to the extent you deemed appropriate. You further acknowledge
and agree that you are responsible for making your own independent judgment with
respect to such transactions and the process leading thereto. Please note that
the Commitment Parties are not providing any tax, accounting or legal advice in
any jurisdiction. You agree that you will not claim that the Commitment Parties
or their applicable affiliates, as the case may be, have rendered advisory
services of any nature or respect, or owe a fiduciary or similar duty to you or
your affiliates, in connection with such transaction or the process leading
thereto.
In addition, you and we acknowledge that BOFA has been retained by the Company
as a financial advisor (in such capacity, the “Buy-Side Financial Advisor”) to
the Company in connection with the Transactions. Each party hereto agrees to
such retention, and further agrees not to assert any claim any such party might
allege based on any actual or potential conflicts of interest that might be
asserted to arise or result from, on the one hand, the engagement of the
Buy-Side Financial Advisor and, on the other hand, our and our affiliates’
relationships with you as described and referred to herein.
You acknowledge that certain of the Commitment Parties may receive a benefit,
including without limitation, a discount, credit or other accommodation, from
any counsel based on the fees such counsel may receive on account of their
relationship with us including, without limitation, fees paid pursuant hereto.
9.    Confidentiality.
You agree that you will not disclose, directly or indirectly, the Fee Letter and
the contents thereof or this Commitment Letter, the Term Sheet, the other
exhibits and attachments hereto and the contents of each thereof, or the
activities of any Commitment Party pursuant hereto or thereto,


 
11
 

--------------------------------------------------------------------------------




to any person or entity without prior written approval of the Lead Arrangers
(such approval not to be unreasonably withheld or delayed), except (a) to you
and your officers, directors, agents, employees, attorneys, accountants,
advisors, controlling persons or equity holders on a confidential and
need-to-know basis, (b) if the Commitment Parties consent in writing to such
proposed disclosure or (c) in any legal, judicial or administrative proceeding
or as otherwise required by applicable law, rule or regulation (including, the
Commitment Letter (but not the Fee Letter, other than the aggregate fee amount,
unless required by the Securities and Exchange Commission or other regulatory
agency or in any other legal, judicial or administrative proceeding, in which
case you shall provide only a version redacted in a customary manner, unless an
unredacted version is specifically requested or required, in which case an
unredacted version may be provided), without limitation, any applicable rules of
any national securities exchange and/or applicable federal securities laws in
connection with any Securities and Exchange Commission filing relating to the
Acquisition) or as requested by a governmental and/or regulatory authority (in
which case you agree, to the extent permitted by law, rule or regulation, to
inform us promptly thereof prior to such disclosure); provided that (i) you may
disclose this Commitment Letter and the contents hereof and the Fee Letter and
the contents thereof on a redacted basis, with such redaction to be reasonably
acceptable to the Lead Arrangers, to the Target (including any shareholder
representative), its subsidiaries and their respective officers, directors,
agents, employees, attorneys, accountants, advisors, or controlling persons or
equity holders, on a confidential and need-to-know basis, (ii) you may disclose
the Commitment Letter and its contents (but not the Fee Letter) in any
syndication or other marketing materials in connection with the Bridge Facility
or in connection with any required public filing relating to the Transactions
(it being acknowledged that you may disclose the fees in the Fee Letter to the
extent set forth in clause (iv) below), (iii) you may disclose the Term Sheet
and the contents thereof, to potential Lenders and to rating agencies in
connection with obtaining ratings for the Borrower and the Bridge Facility and
the Notes or other Securities, (iv) you may disclose the aggregate fee amount
contained in the Fee Letter as part of Projections, pro forma information or a
generic disclosure of aggregate sources and uses related to fee amounts related
to the Transactions to the extent customary or required in offering and
marketing materials for the Bridge Facility or in any required public filing
relating to the Transactions and (v) (to the extent portions thereof have been
redacted in a customary manner (including the portions thereof addressing fees
payable to the Commitment Parties and/or the Lenders and economic flex terms))
you may disclose the Fee Letter and the contents thereof to the Target
(including any shareholder representative), its subsidiaries and their
respective officers, directors, agents, employees, attorneys, accountants,
advisors, or controlling persons or equity holders, on a confidential and
need-to-know basis.
The Commitment Parties and their affiliates will use all confidential
information provided to them or such affiliates by or on behalf of you hereunder
or in connection with the Acquisition and the related Transactions solely for
the purpose of providing the services which are the subject of this Commitment
Letter and shall treat confidentially all such information and shall not
publish, disclose or otherwise divulge, such information; provided that nothing
herein shall prevent any Commitment Party and their affiliates from disclosing
any such information (a) pursuant to the order of any court or administrative
agency or in any pending legal, judicial or administrative proceeding, or
otherwise as required by applicable law, rule or regulation or compulsory legal
process based on the advice of counsel (in which case the Commitment Parties
agree (except with


 
12
 

--------------------------------------------------------------------------------




respect to any audit or examination conducted by bank accountants or any
regulatory authority exercising examination or regulatory authority), to the
extent practicable and not prohibited by applicable law, rule or regulation, to
inform you promptly thereof prior to disclosure), (b) upon the request or demand
of any regulatory authority having jurisdiction over the Commitment Parties or
any of their respective affiliates (in which case the Commitment Parties agree
(except with respect to any audit or examination conducted by bank accountants
or any regulatory authority exercising examination or regulatory authority), to
the extent practicable and not prohibited by applicable law, to inform you
promptly thereof prior to disclosure), (c) to the extent that such information
becomes publicly available other than by reason of improper disclosure by such
Commitment Party or any of its affiliates or any related parties thereto in
violation of any confidentiality obligations owing to you, the Target or any of
your or its respective affiliates (including those set forth in this paragraph),
(d) to the extent that such information is received by such Commitment Party or
any of its affiliates from a third party that is not, to such Commitment Party’s
knowledge, violating any contractual or fiduciary confidentiality obligations
owing to you, the Target or any of your or its respective affiliates or related
parties, (e) to the extent that such information is independently developed,
without the use of any confidential information, by the Commitment Parties or
and of their affiliates, (f) to such Commitment Party’s affiliates and to its
and their respective directors, officers, employees, legal counsel, independent
auditors, professionals and other experts or agents who need to know such
information in connection with the Transactions and who are informed of the
confidential nature of such information and are or have been advised of their
obligation to keep information of this type confidential, (g) to potential or
prospective Lenders, participants or assignees and to any direct or indirect
contractual counterparty to any swap or derivative transaction relating to you
or any of your subsidiaries, in each case who agree to be bound by the terms of
this paragraph (or language substantially similar to this paragraph); provided
that the disclosure of any such information to any Lenders or prospective
Lenders or participants or prospective participants referred to above shall be
made subject to the acknowledgment and acceptance by such Lender or prospective
Lender or participant or prospective participant that such information is being
disseminated on a confidential basis (on substantially the terms set forth in
this paragraph or as is otherwise reasonably acceptable to you and each
Commitment Party, including, without limitation, as agreed in any Information
Materials or other marketing materials) in accordance with the standard
syndication processes of such Commitment Party or customary market standards for
dissemination of such type of information, or (h) for purposes of enforcing its
rights hereunder and in the Fee Letter in any legal proceedings and for purposes
of establishing a defense in any legal proceedings. The Commitment Parties’ and
their affiliates’, if any, obligations under this paragraph shall terminate
automatically and be superseded by the confidentiality provisions in the
definitive documentation relating to the Bridge Facility upon the initial
funding thereunder. The provisions of this paragraph shall otherwise terminate
on the second anniversary of the date of the Existing Commitment Letter.
With your written consent (not to be unreasonably withheld), at the Commitment
Parties’ own expense, the Commitment Parties may place advertisements in
financial and other newspapers and periodicals or on a home page or similar
place for dissemination of information on the Internet or worldwide web as the
Commitment Parties may choose, and circulate similar promotional materials,
after the closing of the transactions in the form of a “tombstone”, “case study”
or otherwise, containing information customarily included in such advertisements
and materials, including (i) the names of the Borrower and its affiliates (or
any of them), (ii) the Commitment Parties and their


 
13
 

--------------------------------------------------------------------------------




affiliates’ titles and roles in connection with the transactions, and (iii) the
amount, type and closing date of such transactions.
10.    Miscellaneous.
This Commitment Letter and the commitments hereunder shall not be assignable by
any party hereto (other than by you, on or after the Closing Date, to another
entity, so long as such entity is newly formed under the laws of Delaware and
is, or will be, owned by you after giving effect to the Transactions and shall
(directly or through a wholly-owned subsidiary) own the Borrower or be the
successor to the Borrower), without the prior written consent of each other
party hereto (such consent not to be unreasonably withheld or delayed) (and any
attempted assignment without such consent shall be null and void). This
Commitment Letter and the commitments hereunder are intended to be solely for
the benefit of the parties hereto (and Indemnified Persons) and are not intended
to confer any benefits upon, or create any rights in favor of, any person other
than the parties hereto (and Indemnified Persons to the extent expressly set
forth herein). Subject to the limitations set forth in Section 3 above, the
Commitment Parties reserve the right to employ the services of their affiliates
or branches in providing services contemplated hereby and to allocate, in whole
or in part, to their affiliates or branches certain fees payable to the
Commitment Parties in such manner as the Commitment Parties and their affiliates
or branches may agree in their sole discretion and, to the extent so employed,
such affiliates and branches shall be entitled to the benefits and protections
afforded to, and subject to the provisions governing the conduct of, the
Commitment Parties hereunder. This Commitment Letter may not be amended or any
provision hereof waived or modified except by an instrument in writing signed by
each of the Commitment Parties and you. This Commitment Letter may be executed
in any number of counterparts, each of which shall be deemed an original and all
of which, when taken together, shall constitute one agreement. Delivery of an
executed counterpart of a signature page of this Commitment Letter by facsimile
transmission or other electronic transmission (i.e., a “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart hereof. This Commitment
Letter (including the exhibits hereto), together with the Fee Letter, supersede
all prior understandings, whether written or oral, among us with respect to the
Bridge Facility and sets forth the entire understanding of the parties hereto
with respect thereto. THIS COMMITMENT LETTER AND THE FEE LETTER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK; PROVIDED, HOWEVER, THAT (A) THE INTERPRETATION OF THE DEFINITION OF
“MATERIAL ADVERSE EFFECT” (AS DEFINED IN THE ACQUISITION AGREEMENT) (AND WHETHER
OR NOT A MATERIAL ADVERSE EFFECT HAS OCCURRED), (B) THE DETERMINATION OF THE
ACCURACY OF ANY SPECIFIED ACQUISITION AGREEMENT REPRESENTATION AND WHETHER AS A
RESULT OF ANY INACCURACY THEREOF YOU AND ANY OF YOUR AFFILIATES HAVE THE RIGHT
TO TERMINATE YOUR AND ITS OBLIGATIONS THEREUNDER OR TO DECLINE TO CONSUMMATE THE
ACQUISITION WITHOUT LIABILITY TO YOU AND (C) THE DETERMINATION OF WHETHER THE
ACQUISITION HAS BEEN CONSUMMATED IN ACCORDANCE WITH THE TERMS OF THE ACQUISITION
AGREEMENT SHALL, IN EACH CASE, BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF TEXAS, REGARDLESS OF THE LAWS THAT MIGHT OTHERWISE
GOVERN UNDER APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS THEREOF.


 
14
 

--------------------------------------------------------------------------------




Each of the parties hereto agrees that (i) this Commitment Letter is a binding
and enforceable agreement with respect to the subject matter contained herein
(it being understood and agreed that the availability and funding of the Bridge
Facility is subject to conditions precedent), including the good faith
negotiation of the Bridge Facility Documentation by the parties hereto in a
manner consistent with this Commitment Letter and (ii) the Fee Letter is a
legally valid and binding agreement of the parties thereto with respect to the
subject matter set forth therein. Promptly following the execution of this
Commitment Letter and Fee Letter, the parties hereto shall proceed with the
negotiation in good faith of the Bridge Facility Documentation for purposes of
executing and delivering the Bridge Facility Documentation substantially
simultaneously with the consummation of the Acquisition.
EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY OR ON BEHALF OF ANY PARTY
RELATED TO OR ARISING OUT OF THIS COMMITMENT LETTER, THE EXISTING COMMITMENT
LETTER, THE FEE LETTER OR THE EXISTING FEE LETTER OR THE PERFORMANCE OF SERVICES
HEREUNDER OR THEREUNDER.
Each of the parties hereto hereby irrevocably and unconditionally (a) submits,
for itself and its property, to the exclusive jurisdiction of any New York State
court or Federal court of the United States of America sitting in New York
County, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Commitment Letter, the Existing Commitment
Letter, the Fee Letter, the Existing Fee Letter or the transactions contemplated
hereby or thereby, or for recognition or enforcement of any judgment, and agrees
that all claims in respect of any such action or proceeding shall only be heard
and determined in such New York State court or, to the extent permitted by law,
in such Federal court, (b) waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Commitment Letter, the Existing Commitment Letter, the Fee Letter, the
Existing Fee Letter or the transactions contemplated hereby in any such New York
State or in any such Federal court, (c) waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court and (d) agrees that a final judgment in any such
suit, action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Each of the parties hereto agrees that service of process, summons, notice or
document by registered mail addressed to you or us at the addresses set forth
above shall be effective service of process for any suit, action or proceeding
brought in any such court.
We hereby notify you that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “PATRIOT
Act”) and the requirements of 31 C.F.R. § 1010.230 (the “Beneficial Ownership
Regulation”), each of us and each of the Lenders may be required to obtain,
verify and record information that identifies the Borrower and the Guarantors,
which information may include their names, addresses, tax identification numbers
and other information that will allow each of us and the Lenders to identify the
Borrower and the Guarantors in accordance with the PATRIOT Act or the Beneficial
Ownership Regulation, as applicable. This notice is given in accordance with the
requirements of the PATRIOT Act and is effective for each of us and the Lenders.


 
15
 

--------------------------------------------------------------------------------




The indemnification, compensation (if applicable), reimbursement (if
applicable), jurisdiction, governing law, venue, waiver of jury trial,
syndication, waiver of fiduciary duty, waiver of conflicts and confidentiality
provisions contained herein and in the Fee Letter shall remain in full force and
effect regardless of whether the Bridge Facility Documentation shall be executed
and delivered and notwithstanding the termination or expiration of this
Commitment Letter or the Initial Lenders’ commitments hereunder; provided that
your obligations under this Commitment Letter (other than your obligations with
respect to (a) assistance to be provided in connection with the syndication
thereof (including supplementing and/or correcting Information and Projections)
prior to the Syndication Date and (b) confidentiality) shall automatically
terminate and be superseded by the provisions of the Bridge Facility
Documentation upon the initial funding thereunder, and you shall automatically
be released from all liability in connection therewith at such time.
Section headings used herein are for convenience of reference only and are not
to affect the construction of, or to be taken into consideration in
interpreting, this Commitment Letter.
Please indicate your acceptance of the terms of the Bridge Facility set forth in
this Commitment Letter and the Fee Letter by returning to us executed
counterparts of this Commitment Letter and the Fee Letter not later than
5:00 p.m. (New York City time) on December 31, 2019, whereupon the undertakings
of the parties with respect to the Bridge Facility shall become effective to the
extent and in the manner provided hereby. This offer shall terminate with
respect to the Bridge Facility if not so accepted by you at or prior to that
time. Thereafter, we agree to hold our commitment available for you until the
earliest of (i) after execution of the Acquisition Agreement and prior to the
consummation of the Transactions, the termination of the Acquisition Agreement
in accordance with its terms, (ii) the consummation of the Acquisition with or
without the funding of the Bridge Facility, (iii) 11:59 p.m., New York City
time, on April 15, 2020; provided that such date pursuant to this clause (iii)
(A) may be extended by the Company upon written notice to the Lead Arrangers to
the extent the “Closing Date Deadline” (as defined in the Acquisition Agreement)
is extended in accordance with Section 8.1(c) of the Acquisition Agreement as in
effect on the date of the Existing Commitment Letter and (B) shall in no event
be later than April 30, 2020 (such earliest date, the “Expiration Date”) and
(iv) the date of a Bridge Facility Reduction (as hereinafter defined) such that
the amount outstanding under the Bridge Facility is $0. Upon the occurrence of
any of the events referred to in the preceding sentence, this Commitment Letter
and the commitments of each of the Commitment Parties hereunder and the
agreement of the Lead Arrangers to provide the services described herein shall
automatically terminate unless the Commitment Parties shall, in their
discretion, agree to an extension in writing.
THE WRITTEN AGREEMENT (WHICH INCLUDES THE TERM SHEET) AND THE FEE LETTER
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
[Remainder of this page intentionally left blank]






 
16
 

--------------------------------------------------------------------------------






We are pleased to have been given the opportunity to assist you in connection
with the financing for the Transactions.
Very truly yours,

BANK OF AMERICA, N.A.


By /s/ Aashish Dhakad        
    Name: Aashish Dhakad
    Title: Managing Director





BOFA SECURITIES, INC.


By /s/ Aashish Dhakad        
    Name: Aashish Dhakad
    Title: Managing Directo





JPMORGAN CHASE BANK, N.A.

By /s/ Gene Riego De Dios        
    Name: Gene Riego De Dios
    Title: Executive Director








WELLS FARGO SECURITIES, LLC


By /s/ Jonathan Ingram        
    Name: Jonathan Ingram
    Title: Vice President




WELLS FARGO BANK, NATIONAL ASSOCIATION


By /s/ Chad McNeill        
    Name: Chad McNeill
    Title: Senior Vice-President


SANTANDER BANK, N.A.

By /s/ Jin Greland        
    Name: Jin Greland
    Title: SVP


SUNTRUST ROBINSON HUMPHREY, INC.

By /s/ Keith Roberts        
    Name: Keith Roberts
    Title: Managing Director




TRUIST BANK

By /s/ Sheryl Kerley        
    Name: Sheryl Kerley
    Title: Vice President


U.S. BANK NATIONAL ASSOCIATION

By /s/ Katherine Taylor        
    Name: Katherine Taylor
    Title: Vice President





Accepted and agreed to as of
the date first above written:

ASBURY AUTOMOTIVE GROUP, INC.

By /s/ Mathew Pettoni                    
Name: Mathew Pettoni
Title: VP of Finance & Treasurer


 
[Signature Page to Project Star Amended & Restated Commitment Letter]
 